Citation Nr: 1314104	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  10-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1967 to December 1969, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which denied the above claim.

The issue of service connection for posttraumatic stress disorder (PTSD) was originally on appeal before the Board; however the RO granted service connection for PTSD in a July 2012 rating decision.  As the Veteran has not submitted a notice of disagreement regarding any downstream issues, the Board considers the issue resolved in full and no longer on appeal before the Board.  

This matter was previously before the Board in May 2011 at which time it was remanded to afford the Veteran VA examinations and obtain nexus opinions.  The Veteran was afforded VA examinations in September 2011.  The examiners provided nexus opinions with a sufficient rationale for those opinions.  Therefore, a review of the record indicates that the Board's directives were substantially complied with regarding the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that VA outpatient treatment records dated through January 2013 have been associated with the Virtual VA paperless claims file.  This evidence was not considered by the agency of original jurisdiction in the most recent Supplemental Statement of the Case dated in June 2012.  However, in light of the complete grant of the benefit sought on appeal as to the issue being decided herein, the Board finds that there is no prejudice to the Veteran.  The remaining records contained in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of basal cell skin cancers.

2.  Resolving all reasonable doubt in the Veteran's favor, basal cell skin cancers are causally or etiologically related to service, specifically to exposure to the sun while in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for a basal cell skin cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a basal cell skin cancer disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection must be considered on the basis of the places, types and circumstances of a Veteran's service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, basal cell cancer is not among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a skin disability that is causally related to service.  
Service treatment records show a no current symptoms or history of skin diseases on the Veteran's July 1967 induction report of medical history.  On the associated report of medical examination, the Veteran's skin was found to be clinically normal.  The examiner did note a lesion on his shin and requested a consult.  In October 1967, he was diagnosed with hemosiderosis on his ankle and leg and dermatophytosis between his toes.  The examiner noted that the lesion had been present for three or four years.  The examiner explained that the lesions are a pigmentation of the skin due to the breaking of small superficial venules and had tattooed the skin with iron deposits in his blood.  The areas are very slow to clear up.  On the December 1969 separation report of medical history, the Veteran again noted no current symptoms or history of skin diseases.  On the corresponding report of medical examination, the examiner noted clinically normal skin.  The remainder of the records is silent regarding a skin disability.  The Board acknowledges that the Veteran had extensive exposure to the sun during his service in Vietnam.

Post-service, the Veteran was afforded a VA examination in September 2011.  At that time, he noted a history of onset of hemosiderosis of the left lower extremity, dermatophytosis of the toes, and basal cell cancer.  The examiner performed a physical examination, reviewed the claims file, and diagnosed basal cell cancer of the face times three and a history of basal cell cancer right trunk times two.  There was no found diagnosis of hemosiderosis or dermatophytosis.  The examiner opined that basal cell skin cancers were less likely than not caused by or a result of active service.  It was explained that no specific exposure in Vietnam had been noted to cause skin cancers, and that the Veteran's sun exposure in service was for two years and his exposure out of service had been for sixty-six years.  

Granting the Veteran the benefit of the doubt, the Board finds that the Veteran's current skin disability, basal cell cancer, is shown to be, at the very least, in part,  causally or etiologically related to service, to include sun exposure.

The Veteran has a current diagnosis and treatment for basal cell carcinoma.  Although the cancer did not appear during service, the September 2011 VA examiner implies that the disability may be due to sun exposure.  Although he then states that the Veteran only had two years of sun exposure during service and 66 years of sun exposure outside of service, the Board finds that he does not address the cumulative factor.  The examiner did not state that the extreme sun exposure experienced in Vietnam added to the basal cell skin cancer.  He also did not find that without those years of sun exposure the Veteran would still have a diagnosis of basal cell skin cancer.  

The Board notes that the only evidence relating the Veteran's current disability to service is the Veteran's lay statements, however, the Veteran is competent to address the level of sun exposure he received in Vietnam.  Additionally, the VA examiner does not address all aspects of the etiology of the Veteran's skin cancer.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that his basal cell skin cancer is causally related to his extreme sun exposure in Vietnam.  


ORDER

Service connection for basal cell skin cancer is granted.


REMAND

The issue of service connection for hypertension was remanded for further development by the Board in May 2011 to afford the Veteran a VA examination and obtain a medical opinion regarding the Veteran's hypertension.  The remand instructions ask for a medical examination to determine whether it is at least as likely as not that any currently diagnosed hypertension had its onset during service or was manifested within one year of discharge, or is otherwise causally related to service, to specifically include his presumed in-service herbicide exposure.  The remand specifically requested that the examiner also opine as to whether it is at least as likely as not that the Veteran's hypertension was either caused by and/or aggravated by the Veteran's psychiatric disability.  

The Veteran was afforded a VA examination in September 2011.  The examiner performed a physical examination, reviewed the claims file, and found that essential hypertension is less likely as not caused by or a result of, or aggravated by military service or due to a psychiatric disorder.  The examiner noted that psychiatric disorders have not been shown to cause hypertension and the Veteran's hypertension began prior to the diagnosis of any such disorder.  

The examiner did not address whether the Veteran's psychiatric disability aggravated his hypertension.  The examiner's entire rationale relies on his statement that psychiatric disabilities do not cause hypertension and that his hypertension predated his psychiatric disability.  At no point does the examiner address the request for an opinion on aggravation or the requested opinion regarding herbicide exposure.    

In Barr, 21 Vet. App. at 311, the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl, 21 Vet. App. at 124, the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Based on the examiner's lack of findings related to aggravation of his hypertension and herbicide exposure, the Board finds that it must return the case to the examiner for additional comment or provide the Veteran with a new examination.  

Additionally, as noted above, the Veteran's Virtual VA paperless claims file contains VA outpatient treatment records dated through January 2013.  This evidence was not considered by the agency of original jurisdiction in the most recent Supplemental Statement of the Case dated in June 2012, and was not accompanied by a waiver of initial consideration by the agency of original jurisdiction.  As this matter is being remanded for the reasons set forth above, the foregoing additional evidence must be considered by the agency of original jurisdiction, and the Veteran must be provided with a Supplemental Statement of the Case reflecting such consideration.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the agency of original jurisdiction); 38 C.F.R. §§ 19.37, 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

1.  If the October 2012 examiner is available, the claims file should be returned to him to allow him to expand his comments regarding the etiology of the Veteran's disability.  The examiner shall restate his findings, indicating whether it is at least as likely as not that the Veteran's hypertension had its onset during service or is causally related to the Veteran's service, specifically to herbicide exposure in service.  

The examiner is also directed to opine as to whether it is at least as likely as not that the Veteran's service-connected psychiatric disability either (a) caused or (b) aggravates (permanently worsens) any hypertension found on examination.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.  If the October 2012 examiner is no longer available, the claims file should be forwarded to an appropriate physician to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case, to include consideration of all evidence contained in the Veteran's Virtual VA paperless claims file.  An appropriate period of time should be allowed for response.
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


